Citation Nr: 1107949	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for disability of the right 
hip.

Entitlement to service connection for disability of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 1992, the Veteran testified at a Travel Board hearing 
before a member of the Board, who has since retired from the 
Board.  A transcript of that proceeding is of record.  The Board 
informed the Veteran that she had a right to another Board 
hearing in a March 2007 letter, but she declined an additional 
hearing.

When this case most recently was before the Board in October 
2009, it was remanded for additional development.  The case since 
has been returned to the Board for further appellate action.


REMAND

As previous remand directives were not followed by a VA examiner 
who conducted an April 2008 examination and submitted an addendum 
in July 2009, the Board most recently remanded this case in 
October 2009 to obtain a medical opinion that adequately 
addresses the etiology of the arthritis of the Veteran's hips. 

In the most recent remand, the Board instructed a new VA 
physician with sufficient expertise to provide an opinion for 
disability of each hip as to whether it is at least as likely as 
not that the disability is etiologically related to the Veteran's 
active service or was caused or chronically worsened by her 
service-connected right and left knee disabilities. 

In February 2010, a new VA examiner conducted an examination and 
opined that based on the review of the claims files; the 
Veteran's history; and the examination results; the Veteran's 
bilateral hip disability was less likely than not a result of her 
knee condition.  The rationale provided for the opinion was that 
there was no documented injury, trauma, or complaint of knee pain 
in the claims files and if the injury were severe enough to cause 
degenerative joint disease all these years later, the Veteran 
most definitely would have sought medical attention for it; that 
the Veteran was morbidly obese, which is a known factor to cause 
excessive wear and tear on hip joints; and that the Veteran 
stated that her hip started hurting after she was out of the 
service with a fall and also due to her pregnancy. 

Unfortunately, the Board finds that the new VA examiner's opinion 
does not satisfy the October 2009 remand directives (as 
enumerated in the remand below), to include addressing whether 
the bilateral hip arthritis is related to the Veteran's active 
service.  In addition, the Board finds that the VA examiner's 
rationale is inaccurate as the claims files are replete with 
medical records in which the Veteran's reports pain in her knees.  
Moreover, the rationale is inadequate as absence of treatment 
cannot be used as evidence upon which to base a denial of service 
connection if the Veteran has reported continuity of 
symptomatology and has been found credible.  That is, it is 
symptoms, not treatment, which are the essence of any evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 
496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

The U.S. Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should have the claims 
folders sent to a VA physician with 
appropriate expertise to determine the 
etiology of the Veteran's bilateral hip 
disability.  The physician should not be the 
VA physician who examined the Veteran in 
February 2010 or the physician who examined 
the Veteran in April 2008 and provided the 
July 2009 statement.

Based on a review of the claims folders, the 
physician should provide an opinion for 
disability of each hip as to whether it is 
at least as likely as not (50 percent or 
better probability) that the disability is 
etiologically related to the Veteran's 
active service OR was caused or chronically 
worsened by her service-connected bilateral 
knee disability.  The physician should set 
forth the complete rationale for all opinions 
expressed and conclusions reached.

If physician determines that another 
examination is required before the requested 
opinions may be rendered, then the Veteran 
should be afforded such an examination.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant unless she is otherwise 
notified, but she has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


